Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed on 12/07/2021.

Priority date 
Applicant’s Arguments:
Applicant argues that amended claims are supported by the provisional application 62/043,121 and thus inherits the priority benefit. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The amended claim limitation “the stream including the set of first tables irrespective of whether or not the stream has the multi-channel” is not even supported by the non-provisional application 15/437,483, let alone the provisional application 62/043,121. Please see the details in the 112a rejection.  
Moreover, 62/043,121 does not provide the corresponding written description for indicating multi-channel, namely the limitation “wherein information indicating that the stream has a multi-channel in which a single stream stores the plurality of services is stored in the stream”. 
Thus the non-provisional application 15/437,483 does NOT inherit the priority benefit of the effective date of the provisional application 62/043,121, 08/28/2014. Therefore, for examining purposes and applying prior art, 07/31/2015 is considered to be the earliest effective date for the non-provisional application 15/437,483. 

Objection of Claims 1, 5, and 9-10
Applicant’s Arguments:
Applicant argues that the claim amendment solves the claim objection issue. 
Examiner’s Response:


Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that the claim amendment solves the 112a and the 112b issues. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The claim amendment only solves some 112 issue. In addition, the amendment renders new 112 issues. Please see the details in the 112a and 112b rejections.

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Unlike DASDSA or AONO, Applicant argues that the claimed invention provides a solution to the problem which arises when a single channel stores one service in the case of mixed broadcast service in which a single channel stores a single service or a plurality of services. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
First, independent claims 1, 5, and 9-10 already positively set forth that it is a multi-channel being claimed. Thus Applicant’s argument regarding a single service is not relevant to the scope of the claims. Applicant argues over a mixed broadcast service that can be used for both a single service and a plurality of services, which are beyond the claim language, because independent claims are directed to a plurality of services. If the Applicant wants to clarify the issues, the Applicant is recommended to conduct an interview with the Examiner.
DASDSA teaches including a set of MPTs (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program) in a multi-channel stream (Pg.9, Fig.3.1.4, “Multi-channel program service”). 
AONO also teaches including a set of MPTs (Fig. 2, 17, 23, ¶ [0045], ¶ [0156], ¶ [0035], Each of the PA message 120 … The PA message 160 includes an MPT 161 … the PA message 120 includes an MPT (MMT Package Table) 12; each of MPTs; each MPT) in a multi-channel stream (¶ [0042], ¶ [0056], An IP data flow 100 illustrated in FIG. 2 is a content transport unit according the present embodiment … In the MMT, a unit of a content (program) is defined as a package, and the package and a multiple program service (multichannel) are associated with each other one to one. That is, each of the first package 111 and the second package 112 corresponds to one multichannel. In the present embodiment, the first package 111 corresponds to a multichannel ch101 and the second package 112 corresponds to a multichannel ch102; a reception apparatus 3 is able to specify the package, that is, a multichannel).
	Please see the complete Graham v. Deere analysis in the 103 rejections.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/043,121, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, 62/043,121 does not provide the corresponding written description for indicating multi-channel, namely the amended limitation “wherein information indicating that the stream has a multi-channel in which a single stream stores the plurality of services is stored in the stream”. Thus the non-provisional application 15/437,483 does NOT inherit the priority benefit of the effective date of the provisional application 62/043,121, 08/28/2014. Therefore, for examining purposes and applying prior art, 07/31/2015 is considered to be the earliest effective date for the non-provisional application 15/437,483. 
The foreign priority application (application number JP 2014-209445) for the cited prior art AONO et al. (US 2017/0257663 A1) is verified and the citations cited by Examiner have corresponding written description support in the foreign priority application JP 2014-209445 with the filing date October 10, 2014 and the priority date August 27, 2014 (please see the attached document under the document name “JP 2014209445 publication machine English Translation”).

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 recites “a set of first tables set each of the plurality of IP data flows…a predetermined first table from among the set of first tables”. Applicant is recommended to amend the limitation to be “a set of first tables for each of the plurality of IP data flows…a predetermined first table from among the set of first tables”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5, and 9-10 recite “(i) a set of first tables for each of the plurality of IP data flows, the stream including the set of first tables irrespective of whether or not the stream has the multi-channel”. According to Applicant’s argument dated on 11/12/2020, first tables being MMT Package Tables (MPTs) and a second table which corresponds to a Package List Table (PLT). According to Applicant’s argument dated on 12/07/2021, Fig.45B of the present application provides written description for the underlined limitation. However, based on Fig.45, there are still three services “service #1”, “service #2”, and “service #3” (multi-channel). In addition, based on ¶ [0412] of the present application, when there is actually one service, multiple services (identical/virtual services) will be included in the stream (“even if there is one service, three PMTs and service IDs are needed assuming that there are virtually three services. In this case, three PMTs each indicates identical component. This provides an advantage that a number of services and a service list inside the PAT do not change even when mixed broadcast is performed by time sharing. Here, three PMTs illustrated in FIG. 44B describe identical content except for the service IDs”). Each of the services is a channel and thus Fig.45B shows multi-channel/service. Therefore the specification lacks written description for the underlined limitation.
Moreover, claims 1, 5, and 9-10 recite “(ii) wherein the second table (PLT) indicates a packet ID of a message that transfers each of the set of first tables” (MPTs). The specification (e.g. ¶ [0416]: “PLT (Package List Table) indicates … the packet ID of a PA message that transfers MPT indicating the configuration of the service corresponding to each service”) only provides written description for the limitation with a singular “packet ID”, “PA message”, and “MPT” (underlined terms), instead of plurals as claimed “each of the MPTs”. 
Dependent claims fail to cure the deficiency and thus are rejected under 112(a) for the same reasons. 

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-14 recite “the predetermined first table is i) a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the stream has the multi-channel … ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the stream has the multi-channel irrespective of a service selected by the reception device”. 
For the limitation, “irrespective of whether or not the stream has the multi-channel”, according to Applicant’s argument dated on 11/12/2020, first tables being MMT Package Tables (MPTs) and a second table which corresponds to a Package List Table (PLT). According to Applicant’s argument dated on 12/07/2021, Fig.45B of the present application provides written description for the underlined limitation. However, based on Fig.45, there are still three services “service #1”, “service #2”, and “service #3” (multi-channel). In addition, based on ¶ [0412] of the present application, when there is actually one service, multiple services (identical/virtual services) will be included in the stream (“even if there is one service, three PMTs and service IDs are needed assuming that there are virtually three services. In this case, three PMTs each indicates identical component. This provides an advantage that a number of services and a service list inside the PAT do not change even when mixed broadcast is performed by time sharing. Here, three PMTs illustrated in FIG. 44B describe identical content except for the service IDs”). Each of the services is a channel and thus Fig.45B shows multi-channel/service. Therefore the specification lacks written description for the underlined limitation.
For the limitation, “a table which is referred to by the reception apparatus first out of the plurality of first tables when the stream has the multi-channel irrespective of a service selected by the reception device”, “irrespective of a service selected” means regardless of a service selected. In other words, “irrespective of a service selected” can mean “any service selected” or “whether or not to have one service selected (select a service versus select no service)”. For the former interpretation, the specification does not provide sufficient description for the relationship between selecting any service in a multi-channel stream and referring to the same MPT (predetermined first table). For the latter interpretation, the specification does not provide any description for not selecting a service but still referring to a MPT. Therefore the specification lacks written description for the underlined limitation.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, and 9-10 first recite “wherein information indicating that the stream has a multi-channel” to positively set forth that it is a multi-channel being claimed. Then the claims further recite “the stream including the set of first tables irrespective of whether or not the stream has the multi-channel”, which renders indefiniteness. Because it is unclear how non-multi-channel is part of the scope of the claims when non-multi-channel is conflicted with multi-channel being set forth previously. For examining purposes, it is interpreted to be “the stream including the set of first tables and the stream has the multi-channel”.
	Moreover, claims 5 and 9 recite “determining whether or not the stream has a multi-channel based on information indicating that the stream has the multi-channel”. It is unclear whether the stream is multi-channel. Because “indicating that the stream has the multi-channel” is a positive recitation of multi-channel while “determining whether or not the stream has a multi-channel” is not clear regarding “multi-channel”. For examining purposes, the limitation is interpreted to be “determining that the stream has a multi-channel based on information indicating that the stream has the multi-channel”.
Dependent claims fail to cure the deficiency and thus are rejected under 112(b) for the same reasons. 

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recite “i) a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the stream has the multi-channel”. However, independent claims 1 and 5 already positively set forth that it is a multi-channel being claimed. Thus “irrespective of whether or not the stream has the multi-channel” in claims 13-14 renders indefiniteness. Because it is unclear how non-multi-channel is part of the scope of the claims when non-multi-channel is conflicted with multi-channel being set forth previously. For examining purposes, it is interpreted to be “the stream has the multi-channel”. 
Moreover, claims 13-14 recite “ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the stream has the multi-channel irrespective of a service selected by the reception device”. “irrespective” means “regardless”. It is unclear whether “irrespective of a service selected” means “one/any service selected” or “whether or not to have one service selected (select a service versus select no service)”. For examining purposes, it is interpreted to be “one/any service selected”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Digital Broadcasting Systems Development Subcommittee Association of Radio Industries and Business (Interim report on ultra-high-definition television broadcasting systems (multiplexing method)) (hereinafter DBSDSA), in view of LEE (U.S. Pub. No. 2012/0163219 A1), and further in view of AONO (U.S. Pub. No. 2017/0257663 A1), hereinafter DBSDSA-LEE-AONO.
Per claims 1 and 9, DBSDSA teaches “A transmission method comprising: generating a stream including a plurality of Internet Protocol (IP) data flows (Pg.10, Para.1, In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets) corresponding … with a plurality of services in broadcast, each of the IP data flows respectively storing the corresponding service from among the plurality of services; (Pg.10, Para.1; Pg.54, Para.1; Pg.22, Table 3.1.23; Pg.19, Table 3.1.18; Pg.9, Para.4; Pg.9, last Para., In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets; Then correspondence between the IP data flow and service ID is made using AMT; Package list table: Indicates…the list of IP data flow transmitting the IP service; AMT: Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow) and transmitting the generated stream in a determined channel, (Pg.9, Fig.3.1.4, Fig. 3.1.4 “TLV stream” on “Physical channel”; Pg.10, Fig.3.1.5, “TLV stream (Transmission unit in broadcasting)” on “Physical channel”; Pg.7, Last Para.-Pg.8, First Para.; Pg.53, Last Para.-Pg.54, First Para.; Pg.10, Para.1, TLV-SI is the transmission control signal for multiplexing of IP packets, and it provides the channel selection information and information on correspondence between IP address and service; Channel selection by the user is executed by specifying the IP data flow or the service ID. Then correspondence between the IP data flow and service ID is made using AMT. Next, TL V-NIT is used to identify the physical channel for the corresponding service ID to execute the channel selection process; these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID) …wherein the stream includes (i) a set of first tables for each of the plurality of IP data flows, the stream including the set of first tables (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program) irrespective of whether or not the stream has the multi-channel (Pg.9, Fig.3.1.4, “Multi-channel program service”) and (ii) a second table, (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service) [Comment: see Applicant’s argument dated on 11/12/2020 for interpretation of first table being MMT Packet Table (MPT) and a second table being Package List Table (PLT).] … wherein each of the set of first tables indicates a configuration of a corresponding service, (Pg.9, Para. 5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.7, last Para., MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23, Tables specified as MMT-SI: MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg. 54, Para. 3, the MP table for the necessary service ID) and wherein the second table indicates a packet ID of a message that transfers each of the set of first tables; (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates PA messages containing MPTs; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.22, Table 3.1.23, Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service). 
Furthermore, DBSDSA discloses “one-to-one” correspondence between broadcasting service and MMT package in an IP data flow (Pg.9, Para.4; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence). In addition, DBSDSA further discloses multiple MMT packages can be contained in an IP data flow, which seems to imply that a single MMT package or multiple MMT packages may be contained in an IP data flow. When a single MMT package is contained in an IP data flow, there is “one-to-one” correspondence between broadcasting services and IP data flows (broadcasting service-MMT package-IP data flow). However, DBSDSA does not explicitly disclose the scenario that a single MMT package is contained in an IP data flow and thus does not explicitly teach the “one-to-one” correspondence between broadcasting service and IP data flow.
In analogous teaching of IP flows, LEE explicitly teaches one-to-one correspondence between IP flows and services (¶ [0065], ¶ [0039], ¶ [0103] and ¶ [0067], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service; a first flow forming a first service…a second flow forming a second service; the third flow forming a third service; a first service associated with a first flow… a second service associated with a second flow). 
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of one-to-one correspondence between IP flows and services of LEE into IP flows and services in broadcast of DBSDSA, such that IP flows would correspond one-to-one with services in broadcast. One of ordinary skill in the art would have been motivated to do so because LEE recognizes an IP flow forming a predetermined service (¶ [0065], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of IP flow-service correspondence (one-to-one) as taught by LEE into another known method of IP flow-service correspondence in broadcast as taught in DBSDSA to yield predictable and reasonably successful results (KSR MPEP 2143).
Furthermore, DBSDSA further teaches that control information TLV-SI comprises tables MMT Package Table (MPT) and Package List Table (PLT) containing indications for broadcasting programs/flows/services and the control information is included/transmitted in the broadcasting programs/flows/services (Pg.7, last para., two types of transmission control signals called MMT-SI and TLV-SI shall be established. MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23: Tables specified as MMT-SI: MMT Package (MP) table: Gives the information comprising the package, including the asset list and its position, Package list table; Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.9, Para.6, A program is defined as the package comprising of one or more assets and control messages. PA message is a type of MMT-SI, and MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program). In addition, DBSDSA teaches multi-channel in a broadcasting stream (Pg.9, Fig.3.1.4, “Multi-channel program service”). However, DBSDSA does not teach that the control information such as MPT or PLT comprises an indication of the multi-channel. Therefore DBSDSA modified by LEE (hereinafter DBSDSA-LEE) does not teach “wherein information indicating that the stream has a multi-channel in which a single stream stores the plurality of services is stored in the stream … wherein the second table or a predetermined first table from among the set of first tables stores the information indicating that the stream has the multi-channel in which the single stream stores the plurality of services”.
In analogous teaching of broadcasting (¶ [0038], The invention provides a mechanism in which when a multiple program broadcasting content is reproduced), AONO teaches including a set of MPTs (Fig. 2, 17, 23, ¶ [0045], ¶ [0156], ¶ [0035], Each of the PA message 120 … The PA message 160 includes an MPT 161 … the PA message 120 includes an MPT (MMT Package Table) 12; each of MPTs; each MPT) in a multi-channel stream (¶ [0042], ¶ [0056], An IP data flow 100 illustrated in FIG. 2 is a content transport unit according the present embodiment … In the MMT, a unit of a content (program) is defined as a package, and the package and a multiple program service (multichannel) are associated with each other one to one. That is, each of the first package 111 and the second package 112 corresponds to one multichannel. In the present embodiment, the first package 111 corresponds to a multichannel ch101 and the second package 112 corresponds to a multichannel ch102; a reception apparatus 3 is able to specify the package, that is, a multichannel). AONO further teaches using control information MPT to indicate a multi-channel stream where a single stream stores a plurality of services/programs (¶ [0105], ¶ [0038], ¶ [0082], ¶ [0085], The component demultiplexing unit 34 receives the stream through the broadcasting reception unit 31, demultiplexes the received stream (S12: reception step), and obtains the components and control information. The component demultiplexing unit 34 receives the selected channel signal from the operation unit 32, and refers to the control information (MPT) to specify the first package 111 as a package corresponding to the multichannel ch101 indicated by the selected channel signal; The multiple program broadcasting is simultaneous broadcasting of a plurality of programs (main channel/sub-channel) by one channel (by one broadcasting company). In the multiple program broadcasting, a main channel and a sub-channel included in one channel are referred to as a multichannel; a stream of the channel; a multiple program stream). [Comment: see similar teaching in ¶ [0139]. A plurality of programs/services are included in a single stream of multi-channel.]
Thus, given the teaching of AONO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using control information MPT to indicate a multi-channel stream where a single stream stores a plurality of services/programs of AONO into the control information MPT for multi-channel of DBSDSA-LEE, such that control information MPT would indicate a multi-channel stream where a single stream stores a plurality of services/programs. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of information included in the control information MPT (indication of multi-channel) as taught by AONO into another known method of control information MPT as taught by DBSDSA-LEE to yield predictable and reasonably successful results, especially given that AONO and DBSDSA are in the same field of endeavor of multi-channel broadcasting (KSR MPEP 2143).

Per claims 5 and 10, DBSDSA teaches “A reception method comprising: receiving a stream including a plurality of IP (Internet Protocol) data flows (Pg. 53, Fig.A2-1, “reception of the corresponding IP data flow”; Pg.36, Para.1-2; Pg.10, Para.1; the desired IP data flow is output from the front end section of the broadcasting receiver…The IP packet received as described above contains the MMTP packets; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets) corresponding … with a plurality of services in broadcast in a determined channel, each of the IP data flows respectively storing the corresponding service from among the plurality of services; (Pg.10, Para.1; Pg.54, Para.1; Pg.22, Table 3.1.23; Pg.19, Table 3.1.18; Pg.9, Para.4; Pg.9, last Para., In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets; Then correspondence between the IP data flow and service ID is made using AMT; Package list table: Indicates…the list of IP data flow transmitting the IP service; AMT: Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow) … and reproducing one of the plurality of services from the received stream (Pg.53, Fig. A2-1; Pg.54, Para.1-5, Then correspondence between the IP data flow and service ID is made using AMT. Next, TLV-NIT is used to identify the physical channel for the corresponding service ID to execute the channel selection process. As a consequence, the desired IP data flow is output from the front end section of the broadcasting receiver. The IP packet received as described above contains the MMTP packets. From here, the MMTP packet with value 0x0000 in the packet_id field of the MMTP packet header is selected to obtain the PA message and then the MP table from inside the message. In broadcasting, multiple packages may be multiplexed in one IP data flow. Therefore, that the package ID for the obtained MP table matches the specified service ID must be checked. If it does not match, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID. The IP data flow and packet_id to transmit the asset which comprises the contents (MFU) are identified from general_location_info described on the MP table. At the same time, the layout number and the MPU presentation time are also identified from the MPU timestamp descriptor and MPU presentation region specification descriptor. Then the MMTP packet with the packet_id identified as the asset is selected to obtain the necessary MFU. By presenting the MFU obtained as shown above at the position of the specified layout number and region number at the specified presentation time, video signals, and audio signals are presented) wherein the stream includes (i) a set of first tables for each of the plurality of IP data flows, the stream including the set of first tables (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program) irrespective of whether or not the stream has the multi-channel (Pg.9, Fig.3.1.4, “Multi-channel program service”) (ii) a second table, (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service) [Comment: see Applicant’s argument dated on 11/12/2020 for interpretation of first table being MMT Packet Table (MPT) and a second table being Package List Table (PLT).] … wherein each of the set of first tables indicates a configuration of a corresponding service, (Pg.9, Para. 5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.7, last Para., MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23, Tables specified as MMT-SI: MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg. 54, Para. 3, the MP table for the necessary service ID) and wherein the second table indicates a packet ID of a message that transfer each of the set of first tables (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates PA messages containing MPTs; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.22, Table 3.1.23, Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service).
Furthermore, DBSDSA discloses “one-to-one” correspondence between broadcasting service and MMT package in an IP data flow (Pg.9, Para.4; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence). In addition, DBSDSA further discloses multiple MMT packages can be contained in an IP data flow, which seems to imply that a single MMT package or multiple MMT packages may be contained in an IP data flow. When a single MMT package is contained in an IP data flow, there is “one-to-one” correspondence between broadcasting services and IP data flows (broadcasting service-MMT package-IP data flow). However, DBSDSA does not explicitly disclose the scenario that a single MMT package is contained in an IP data flow and thus does not explicitly teach the “one-to-one” correspondence between broadcasting service and IP data flow.
In analogous teaching of IP flows, LEE explicitly teaches one-to-one correspondence between IP flows and services (¶ [0065], ¶ [0039], ¶ [0103] and ¶ [0067], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service; a first flow forming a first service…a second flow forming a second service; the third flow forming a third service; a first service associated with a first flow… a second service associated with a second flow). 
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of one-to-one correspondence between IP flows and services of LEE into IP flows and services in broadcast of DBSDSA, such that IP flows would correspond one-to-one with services in broadcast. One of ordinary skill in the art would have been motivated to do so because LEE recognizes an IP flow forming a predetermined service (¶ [0065], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of IP flow-service correspondence (one-to-one) as taught by LEE into another known method of IP flow-service correspondence in broadcast as taught in DBSDSA to yield predictable and reasonably successful results (KSR MPEP 2143).
Furthermore, DBSDSA further teaches that control information TLV-SI comprises tables MMT Package Table (MPT) and Package List Table (PLT) containing indications for broadcasting programs/flows/services and the control information is included/transmitted in the broadcasting programs/flows/services (Pg.7, last para., two types of transmission control signals called MMT-SI and TLV-SI shall be established. MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23: Tables specified as MMT-SI: MMT Package (MP) table: Gives the information comprising the package, including the asset list and its position, Package list table; Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.9, Para.6, A program is defined as the package comprising of one or more assets and control messages. PA message is a type of MMT-SI, and MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program). In addition, DBSDSA teaches multi-channel in a broadcasting stream (Pg.9, Fig.3.1.4, “Multi-channel program service”). However, DBSDSA does not teach that the control information such as MPT or PLT comprises an indication of the multi-channel. Therefore DBSDSA modified by LEE (hereinafter DBSDSA-LEE) does not teach “determining whether or not the stream has a multi-channel based on information indicating that the stream has the multi-channel in which a single stream stores the plurality of services … wherein the second table or a predetermined first table from among the set of first tables stores the information indicating that the stream has the multi-channel in which the single stream stores the plurality of services”.
In analogous teaching of broadcasting (¶ [0038], The invention provides a mechanism in which when a multiple program broadcasting content is reproduced), AONO teaches including a set of MPTs (Fig. 2, 17, 23, ¶ [0045], ¶ [0156], ¶ [0035], Each of the PA message 120 … The PA message 160 includes an MPT 161 … the PA message 120 includes an MPT (MMT Package Table) 12; each of MPTs; each MPT) in a multi-channel stream (¶ [0042], ¶ [0056], An IP data flow 100 illustrated in FIG. 2 is a content transport unit according the present embodiment … In the MMT, a unit of a content (program) is defined as a package, and the package and a multiple program service (multichannel) are associated with each other one to one. That is, each of the first package 111 and the second package 112 corresponds to one multichannel. In the present embodiment, the first package 111 corresponds to a multichannel ch101 and the second package 112 corresponds to a multichannel ch102; a reception apparatus 3 is able to specify the package, that is, a multichannel). AONO further teaches using control information MPT to indicate a multi-channel stream where a single stream stores a plurality of services/programs (¶ [0105], ¶ [0038], ¶ [0082], ¶ [0085], The component demultiplexing unit 34 receives the stream through the broadcasting reception unit 31, demultiplexes the received stream (S12: reception step), and obtains the components and control information. The component demultiplexing unit 34 receives the selected channel signal from the operation unit 32, and refers to the control information (MPT) to specify the first package 111 as a package corresponding to the multichannel ch101 indicated by the selected channel signal; The multiple program broadcasting is simultaneous broadcasting of a plurality of programs (main channel/sub-channel) by one channel (by one broadcasting company). In the multiple program broadcasting, a main channel and a sub-channel included in one channel are referred to as a multichannel; a stream of the channel; a multiple program stream). [Comment: see similar teaching in ¶ [0139]. A plurality of programs/services are included in a single stream of multi-channel.]
Thus, given the teaching of AONO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using control information MPT to indicate a multi-channel stream where a single stream stores a plurality of services/programs of AONO into the control information MPT for multi-channel of DBSDSA-LEE, such that control information MPT would indicate a multi-channel stream where a single stream stores a plurality of services/programs. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of information included in the control information MPT (indication of multi-channel) as taught by AONO into another known method of control information MPT as taught by DBSDSA-LEE to yield predictable and reasonably successful results, especially given that AONO and DBSDSA are in the same field of endeavor of multi-channel broadcasting (KSR MPEP 2143).

Per claims 3 and 7, DBSDSA further teaches “wherein each of the plurality of services is stored in an MMT (MPEG Media Transport) packet in the corresponding IP data flow” (Pg.9, Para.4; Pg.9, last Para.; Pg.19, Table 3.1.18, While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow; Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network). 

Per claims 4 and 8, DBSDSA further teaches “wherein each of the IP data flows is stored in a TLV (Type Length Value) packet” (Pg.10, Para.1, In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets)

Per claims 13-14, AONO further teaches “wherein the predetermined first table stores the information indicating that the stream has the multi-channel in which the single stream stores the plurality of services, and the predetermined first table is (1) a table which is referred to by a reception apparatus first out of the plurality of first table irrespective of whether or not the stream has the multi-channel in which the single stream stores the plurality of services, and (ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the stream has the multi-channel irrespective of a service selected by the reception device” (Fig. 2, 17, 23, ¶ [0045], ¶ [0156], ¶ [0035], ¶ [0105], ¶ [0038], ¶ [0082], ¶ [0085], Each of the PA message 120 … The PA message 160 includes an MPT 161 … the PA message 120 includes an MPT (MMT Package Table) 12; each of MPTs; each MPT; The component demultiplexing unit 34 receives the stream through the broadcasting reception unit 31, demultiplexes the received stream (S12: reception step), and obtains the components and control information. The component demultiplexing unit 34 receives the selected channel signal from the operation unit 32, and refers to the control information (MPT) to specify the first package 111 as a package corresponding to the multichannel ch101 indicated by the selected channel signal; The multiple program broadcasting is simultaneous broadcasting of a plurality of programs (main channel/sub-channel) by one channel (by one broadcasting company). In the multiple program broadcasting, a main channel and a sub-channel included in one channel are referred to as a multichannel; a stream of the channel; a multiple program stream)  (¶ [0056-0057], ¶ [0081], ¶ [0085], a reception apparatus 3 is able to specify the package, that is, a multichannel … when a component (asset) forming a program of a multichannel selected by a user is reproduced, the reception apparatus is able to activate the application corresponding to the component (asset) by referring to the application identifier; The operation unit 32 generates, in accordance with a channel operation by the user, a selected channel signal (selection instruction) indicating a channel (multichannel) selected by the user. The operation unit 32 outputs the selected channel signal, which is generated, to the broadcasting reception unit 31. When the user selects a multichannel, however, the operation unit 32 outputs the selected channel signal to the broadcasting reception unit 31 and the component demultiplexing unit 34; Then, by referring to the control information, the component demultiplexing unit 34 specifies a package corresponding to a multichannel indicated by the selected channel signal.) [Comment: see similar teaching in ¶ [0139]. A plurality of programs/services are included in a single stream of multi-channel. The combination and motivation is the same as that of the independent claim.] 
In addition, DBSDSA teaches the first table being MMT Package Table (MPT) (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program) for the multi-channel stream (Pg.9, Fig.3.1.4, “Multi-channel program service”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DBSDSA-LEE-AONO, in view of ROTHSTEIN (U.S. Pub. No. 2014/0269276 A1).
Per claim 2, DBSDSA further teaches “wherein the generated stream includes an IP data flow…the IP dataflow storing the second table” (Pg.10, Para.1; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream…contains TLV transmission control signals (TLV-Sis); Pg.7, last Para.-Pg.8, first Para, two types of transmission control signals called MMT-SI and TLV-SI shall be established…; Pg.22, Table 3.1.23, Tables specificed as MMT-SI: Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service).
Although DBSDSA teaches including control-information, such as Package List Table (PLT), in at least one IP data flow, DBSDSA does not explicitly teach that the IP data flow for PLT control information would be a data flow separate/different from other content (e.g. audio, video) data flows. Therefore DBSDSA-LEE-AONO does not teach “an IP data flow different from the plurality of IP data flows”. 
In analogous teaching of IP transmissions, ROTHSTEIN teaches a separate/different flow for control information from other flows (¶ [0029], where endpoint A and endpoint B are IP-Port source and destinations… establish a separate flow for control information that enables management of at least one or more flows between two or more endpoints).
Thus, given the teaching of ROTHSTEIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a different flow for control-information from other flows of ROTHSTEIN into an IP data flow for Package List Table (PLT) control information of DBSDSA-LEE-AONO, such that Package List Table (PLT) control information would be transmitted in a different flow from other flows of service contents. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of control information in a flow (a different flow for control information) as taught by ROTHSTEIN into another known method of an IP flow containing Package List Table (PLT) control information as taught by DBSDSA-LEE-AONO to yield predictable and reasonably successful results of a different IP flow for Package List Table (PLT) control information (KSR MPEP 2143).

Per claim 6, DBSDSA further teaches “wherein the received stream includes an IP data flow… the IP data flow storing the second table and the reception method comprising: specifying the IP data flow corresponding to the service to be reproduced from the plurality of IP data flows based on the second table; and reproducing the service stored in the specified IP data flow” (Pg.10, Para.1; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream…contains TLV transmission control signals (TLV-Sis); Pg.7, last Para.-Pg.8, first Para, two types of transmission control signals called MMT-SI and TLV-SI shall be established…; Pg.22, Table 3.1.23, Tables specificed as MMT-SI: Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service) (Pg.53, Fig. A2-1; Pg.54, Para.1-5, Then correspondence between the IP data flow and service ID … identify the physical channel for the corresponding service ID … As a consequence, the desired IP data flow is output from the front end section of the broadcasting receiver … the package ID for the obtained MP table matches the specified service ID must be checked. If it does not match, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID. The IP data flow and packet_id to transmit the asset which comprises the contents (MFU) are identified from general_location_info described on the MP table…By presenting the MFU …at the specified presentation time, video signals, and audio signals are presented).
Although DBSDSA teaches including control-information, such as Package List Table (PLT), in at least one IP data flow, DBSDSA does not explicitly teach that the IP data flow for PLT control information would be a data flow separate/different from other content (e.g. audio, video) data flows. Therefore DBSDSA-LEE-AONO does not teach “an IP data flow different from the plurality of IP data flows”. 
In analogous teaching of IP transmissions, ROTHSTEIN teaches a separate/different flow for control information from other flows (¶ [0029], where endpoint A and endpoint B are IP-Port source and destinations… establish a separate flow for control information that enables management of at least one or more flows between two or more endpoints).
Thus, given the teaching of ROTHSTEIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a different flow for control-information from other flows of ROTHSTEIN into an IP data flow for Package List Table (PLT) control information of DBSDSA-LEE-AONO, such that Package List Table (PLT) control information would be transmitted in a different flow from other flows of service contents. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of control information in a flow (a different flow for control information) as taught by ROTHSTEIN into another known method of an IP flow containing Package List Table (PLT) control information as taught by DBSDSA-LEE-AONO to yield predictable and reasonably successful results of a different IP flow for Package List Table (PLT) control information (KSR MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2454